In an action to re*380cover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Price, J.), dated October 25, 1995, which granted the motion of the defendant City of New York for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is reversed, on the law, with costs, the motion for summary judgment is denied, and the complaint is reinstated insofar as asserted against the defendant City of New York.
The motion of the defendant City of New York for summary judgment should have been denied inasmuch as the plaintiff’s allegations are sufficient to establish a "special relationship” between her and the City (see, Cuffy v City of New York, 69 NY2d 255; Ashford v County of Suffolk, 123 AD2d 733). Bracken, J. P., Joy, McGinity and Luciano, JJ., concur.